PER CURIAM.
Appellant, Francis Harold Anker, was convicted of burglary of a structure and petit theft. He raises two points on appeal. We find merit only in the second issue.
The trial court found appellant unable to pay and orally directed that no costs be assessed against him. Yet, the written judgment assessed costs. This was clearly a mistake and the costs provision should be stricken.
We affirm appellant’s conviction, but direct that the costs provision be stricken.
CAMPBELL, C.J., and SCHEB and ' PARKER, JJ., concur.